
	
		II
		112th CONGRESS
		2d Session
		S. 2517
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on
		  tertiobutyl catechol flakes and tertiobutyl catechol with 85% water or
		  methanol.
	
	
		1.Tertiobutyl catechol flakes and tertiobutyl
			 catechol with 85% water or methanol
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Tertiobutyl catechol flakes or tertiobutyl catechol with 85%
						water or methanol (CAS No. 98–29–3) (provided for in subheading
						2907.29.90)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
